Prospectus Supplement No. 2 to Prospectus dated January 23, 2008 Registration No. 333-147693 Filed pursuant to Rule 424(b)(3) GOLDEN PHOENIX MINERALS, INC. Supplement No. 2 To Prospectus Dated January 23, 2008 This Prospectus Supplement No. 2 supplements our Prospectus dated and filed January 23, 2008 with the Securities and Exchange Commission, and our Prospectus Supplement No. 1 dated and filed February 1, 2008 with the Securities and Exchange Commission, and includes the attached Annual Report on Form 10-KSB, for the year ended December 31, 2007, as filed with the Securities and Exchange Commission on March 31, 2008 (collectively, the “Prospectus”).The Prospectus was filed as part of our Registration Statement on Form SB-2, as amended (File No. 333-147693). This Prospectus Supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including any amendments or supplements thereto. We encourage you to read this Supplement carefully with the Prospectus. This Prospectus relates to the sale of up to 15,484,600 shares of common stock, no par value per share, which includes 10,000,000 shares being registered for sale for cash or for conversion of some or all of the cash obligation pursuant to production payments that may be due to Ashdown Milling Company LLC, and 5,484,600 shares by the Selling Security Holder listed under “Selling Security
